Citation Nr: 0014707	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-00 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from October 1953 to April 
1954 and from July 1954 to July 1957.  This appeal arises 
from an October 1997 rating action in which the RO denied 
service connection for bilateral hearing loss.  


FINDING OF FACT

The veteran has not submitted evidence to justify a belief by 
a fair and impartial individual that his claim for service 
connection for bilateral hearing loss is plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends, in essence, that his bilateral hearing 
loss is a result of exposure to acoustic trauma in service.  
In particular, he alleges that during training a bazooka was 
fired close to his head which eventually caused his hearing 
loss.

The veteran's service medical records were reviewed.  A pre-
enlistment examination dated in March 1951 revealed that the 
veteran's ears were found to be normal.  A whispered voice of 
15/15 was recorded for the right ear and 10/15 was recorded 
for the left ear.  

In an October 1953 service entrance examination for the 
veteran's first period of active service, the veteran's ears 
were found to be normal; a whispered voice of 15/15 was 
recorded for each ear. A March 1954 discharge examination for 
the veteran's first period of active service found the 
veteran's ears to be normal; a whispered voice and spoken 
voice of 15/15 was recorded for each ear.  

In a July 1954 service entrance examination for the veteran's 
second period of service, audiometric testing of both ears 
demonstrated hearing thresholds, in decibels, at the 
following levels (converted to ISO):

HERTZ
500
1000
2000
3000
4000
RIGHT
5 
5
5

-30
LEFT
10
5
-25

-50

Readings at 3000 Hertz were not recorded.  Whispered voice 
and spoken voice were recorded as 15/15 for both ears.  The 
veteran's ears were found to be normal.  In a December 1956 
treatment record, the veteran complained of a ringing 
sensation in the left ear.  The diagnosis was pharyngitis 
with cerumen in both ears.  A July 1957 service separation 
examination found the veteran's ears to be normal; whispered 
voice was recorded as 15/15 for both ears.

The veteran was afforded a VA audiological examination in 
September 1997.  He provided a history of noise exposure 
during military training.  Audiometric testing of both ears 
demonstrated hearing thresholds, in decibels, at the 
following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
20
45
75
80
LEFT
15
20
70
75
80

With regard to the right ear, the diagnosis was hearing 
within normal limits from 250-1000 Hertz and mild to severe 
sensory neural hearing loss from 1500-8000 Hertz.  With 
regard to the left ear, the diagnosis was hearing within 
normal limits from 250-1000 Hertz and moderately severe 
sensory neural hearing loss from 1500-8000 Hertz. 

A July 1997 audiometric test performed by Charleston ENT 
Associates  demonstrated hearing thresholds, in decibels, at 
the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
20
45
75
85
LEFT
15
20
70
75
80

In a July 1997 letter of treatment from Charleston ENT 
Associates, it was noted that the veteran had a history of 
ringing in both ears which was worse in the left with 
hyperacusis in noisy places and occasional difficulty 
clearing his ears.  The veteran had provided a history of 
hearing loss back to his teenage years when he was in a motor 
vehicle accident.  Physical examination revealed a bilateral 
high frequency moderate to severe hearing loss which was 
unchanged from an April 1995 examination.  The impression was 
high frequency hearing loss with tinnitus.  It was indicated 
that the veteran was reassured that all of his symptoms were 
consistent with presbycusis and prior history of hearing 
loss.  Also, the veteran submitted some articles on the 
relationship between noise exposure and hearing loss.

II.  Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  Only 
when that initial burden has been met does the duty of the 
Secretary to assist such a claimant in developing the facts 
pertinent to the claim attach.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In order for the claim of service connection to be well 
grounded, there must be competent evidence of : (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provided that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

It should be noted that all three requirements of Caluza must 
be satisfied in order to establish a well-grounded claim.  
The veteran is currently diagnosed with bilateral hearing 
loss.  Thus, the first Caluza requirement is met.  Although 
the veteran has alleged that he first experienced hearing 
loss in service as a result of exposure to acoustic trauma, 
there is no objective evidence to establish that such an 
injury, in fact, occurred.  However, even accepting as 
credible his assertions of such an in-service injury for 
purposes of establishing the second Caluza requirement, the 
claim must still fail in the absence of medical evidence of a 
nexus between his current bilateral hearing loss and any such 
injury or other incident of service.

The Board has considered the veteran's assertions that there 
is a relationship between his current bilateral hearing loss 
and service.  However, as a layman without medical training 
or expertise, he is not competent to render a medical opinion 
on a medical matter, such as the diagnosis or etiology of a 
condition.  See Espiritu, 2 Vet. App. at 494-5.  It is 
important to note that where, as here, the determinative 
issue involves medical causation, competent medical evidence 
is required in order for a claim to be well grounded.  See 
Kirwin v. Brown, 8 Vet. App. 148 (1995); Grivois, 6 Vet. App. 
at 140; Grottveit, 5 Vet. App. at 93.  Lay testimony is 
insufficient to fulfill the burden because lay persons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge.  Kirwin, 8 Vet. App. at 152; 
Grisvois, 6 Vet. App. at 140; Espiritu, 2 Vet. App. at 494.  
The veteran's lay statements are not considered competent 
with respect to a nexus between his current bilateral hearing 
loss and his active military service.  Also, the general 
articles regarding the relationship between noise exposure 
and hearing loss are not considered competent medical 
evidence to establish service connection as they are not 
specific to the veteran's case.  Thus, the third prong of 
Caluza has not been satisfied.
  
Accordingly, the Board must conclude that the veteran has 
failed to meet his burden of submitting evidence of well-
grounded claims.  As such, the VA is under no duty to assist 
the veteran in developing the facts pertinent to the claims.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claims of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  

Moreover, as RO has advised the veteran of the basis for the 
denial of the claim and the criteria for presenting a well-
grounded claim, the Board finds that the duty to inform him 
of the evidence needed to support his claim has been met.  
See 38 U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 


ORDER

As evidence of a well-grounded claim has not been submitted 
with respect to the issue of service-connection for bilateral 
hearing loss, the appeal is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

